PETERSON, Chief Judge.
Deorick Todd Ellis appeals the denial of his rule 8.800 motion to correct an illegal sentence. We dismiss his appeal for lack of jurisdiction.
On April 25, 1995, the trial court denied Ellis’ 3.800 motion, but, on July 3, 1995, Ellis filed a motion to withdraw the very same 3.800 motion. The motion to withdraw was granted on July 7,1995 and rendered on July 11, 1995. Perhaps out of an abundance of caution, Ellis signed a notice of appeal on July 11, but it was not filed until July 17.
We lack jurisdiction for one of two reasons. The appeal of the April 25 denial was untimely or the trial court’s grant of the motion to withdraw has left nothing to appeal.
APPEAL DISMISSED.
W. SHARP and THOMPSON, JJ., concur.